Exhibit 10.71

 

LOGO [g83916image001.jpg]

 

2005 Compensation Program for Outside Directors

 

Annual Board Retainer:    $25,000 Committee Chairs:    $15,000/$30,000 for Audit
Committee Chair Committee Membership:    $5,000 Re-election RSU Grant:    6,000
RSUs (vesting 2,000 each year beginning at 1st anniversary of re-election)

Annual RSU Grant:

(to all outside directors at each

annual meeting*)

   2,000 RSUs (vesting in full one year from grant date)

--------------------------------------------------------------------------------

* For so long as a director has options vesting pursuant to a grant made under
the previous director compensation plan (i.e. program which provided a grant of
48,000 options upon election, vesting 16,000 at each subsequent annual meeting),
he will not be entitled to the Annual RSU Grant.

 

All cash payments shall be based on service for a full year; pro rata payment
shall be made for service of less than one year. Payment shall be quarterly and
may be deferred. Deferrals must be made in the calendar year preceding the year
in which services are rendered.

 

Equity awards shall be granted effective at the corresponding Annual Meeting of
Shareholders.

 

As approved by the Compensation Committee April 13, 2005